DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (U.S. 6,711,287), in view of Marchisio (U.S. 2015/0356373). 
 (Claim 1)
Iwasaki discloses substantially all of the elements, a computer-implemented method, comprising:  
executing a query to retrieve an image of an object, (receives a query image via the U/I section, col. 7, lines 42-43); 
compressing, using one or more parameters of the query, a image of the object to generate a compressed image of the object, the compressing including determining metadata identifying the raw image, blurring the raw image identified by the metadata, and encoding the blurred raw image, (search-conditions entry screen for performing image retrieval for a user and a search result display screen, and executes the processing of entering search conditions and outputting a search result or the like. A feature-extraction engine  executes processing of extracting image-feature parameters from an image to be registered in the image database as well as from a query image. Further, a search engine executes the processing of comparing feature parameters extracted from a query image to any of feature parameters registered in the image-feature database and searching any image having features corresponding to the features of the query image, col. 6, lines 23-40); 
extracting, using one or more predetermined contour thresholds, one or more contours of encoded blurred raw image of the object, and generating, using the one or more extracted contours, one or more vector data representing the one or more features of the object, (processing for extracting an object in an image and further extracting feature parameters for the extracted object is described. Namely, by extracting feature parameters not from a whole image but from each of objects and further extracting feature parameters for each extracted object, it is possible to compute similarity between objects, and image retrieval by object can be performed, col. 13, lines 1-8; feature parameters based on shape features of an object are vector data, a space between object-feature parameters of a query image and object-feature parameters of an image as a target for retrieval is computed by using an equation for defining a vector range such as the Euclidean range. The U/I section then displays the result of the processing by the search engine 153 on the screen as the result of retrieval, col. 15, lines 7-23); and 
one or more vector data representing the , (the U/I section then displays the result of the processing by the search engine 153 on the screen as the result of retrieval, col. 15, lines 7-23).
Although Iwasaki disclose substantially all of the elements, Iwasaki fails to specifically disclose a raw image.
Marchisio teaches feature extraction from very high resolution (VHR) remotely-sensed Earth imagery such as satellite imagery (raw image) or the like, (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include a satellite image as taught by Marchisio, for satellite image may provide greater resolution capabilities with spatial resolutions.

(Claim 8)
Iwasaki discloses substantially all of the elements, a system comprising: 
at least one programmable processor, (101 of Fig. 1); and 
a non-transitory machine-readable medium, (110 of Fig. 1) storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
executing a query to retrieve an image of an object, (receives a query image via the U/I section, col. 7, lines 42-43); 
, the compressing including determining metadata identifying the raw image, blurring the raw image identified by the metadata, and encoding the blurred raw image, (search-conditions entry screen for performing image retrieval for a user and a search result display screen, and executes the processing of entering search conditions and outputting a search result or the like. A feature-extraction engine  executes processing of extracting image-feature parameters from an image to be registered in the image database as well as from a query image. Further, a search engine executes the processing of comparing feature parameters extracted from a query image to any of feature parameters registered in the image-feature database and searching any image having features corresponding to the features of the query image, col. 6, lines 23-40); 
extracting, using one or more predetermined contour thresholds, one or more contours of encoded blurred raw image of the object, and generating, using the one or more extracted contours, one or more vector data representing the one or more features of the object, (processing for extracting an object in an image and further extracting feature parameters for the extracted object is described. Namely, by extracting feature parameters not from a whole image but from each of objects and further extracting feature parameters for each extracted object, it is possible to compute similarity between objects, and image retrieval by object can be performed, col. 13, lines 1-8; feature parameters based on shape features of an object are vector data, a space between object-feature parameters of a query image and object-feature parameters of an image as a target for retrieval is computed by using an equation for defining a vector range such as the Euclidean range. The U/I section then displays the result of the processing by the search engine 153 on the screen as the result of retrieval, col. 15, lines 7-23); and 
generating, based on the compressed image of the object, the image of the object using the one or more vector data representing the   one or more features of the object, (the U/I section then displays the result of the processing by the search engine 153 on the screen as the result of retrieval, col. 15, lines 7-23).
Although Iwasaki disclose substantially all of the elements, Iwasaki fails to specifically disclose a raw image.
Marchisio teaches feature extraction from very high resolution (VHR) remotely-sensed Earth imagery such as satellite imagery (raw image) or the like, (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include a satellite image as taught by Marchisio, for satellite image may provide greater resolution capabilities with spatial resolutions.

(Claim 15)
Iwasaki discloses substantially all of the elements, a computer program product comprising a non-transitory machine-readable medium, (110 of Fig. 1) storing instructions that, when executed by at least one programmable processor, (101 of Fig. 1), cause the at least one programmable processor to perform operations comprising: 
executing a query to retrieve an image of an object, (receives a query image via the U/I section, col. 7, lines 42-43); 
, the compressing including determining metadata identifying the raw image, blurring the raw image identified by the metadata, and encoding the blurred raw image, (search-conditions entry screen for performing image retrieval for a user and a search result display screen, and executes the processing of entering search conditions and outputting a search result or the like. A feature-extraction engine  executes processing of extracting image-feature parameters from an image to be registered in the image database as well as from a query image. Further, a search engine executes the processing of comparing feature parameters extracted from a query image to any of feature parameters registered in the image-feature database and searching any image having features corresponding to the features of the query image, col. 6, lines 23-40); 
extracting, using one or more predetermined contour thresholds, one or more contours of encoded blurred raw image of the object, and generating, using the one or more extracted contours, one or more vector data representing the one or more features of the object, (processing for extracting an object in an image and further extracting feature parameters for the extracted object is described. Namely, by extracting feature parameters not from a whole image but from each of objects and further extracting feature parameters for each extracted object, it is possible to compute similarity between objects, and image retrieval by object can be performed, col. 13, lines 1-8; feature parameters based on shape features of an object are vector data, a space between object-feature parameters of a query image and object-feature parameters of an image as a target for retrieval is computed by using an equation for defining a vector range such as the Euclidean range. The U/I section then displays the result of the processing by the search engine 153 on the screen as the result of retrieval, col. 15, lines 7-23); and 
generating, based on the compressed image of the object, the image of the object using the one or more vector data representing the , (the U/I section then displays the result of the processing by the search engine 153 on the screen as the result of retrieval, col. 15, lines 7-23).
Although Iwasaki disclose substantially all of the elements, Iwasaki fails to specifically disclose a raw image.
Marchisio teaches feature extraction from very high resolution (VHR) remotely-sensed Earth imagery such as satellite imagery (raw image) or the like, (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include a satellite image as taught by Marchisio, for satellite image may provide greater resolution capabilities with spatial resolutions.

Claim(s) 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (U.S. 6,711,287), in view of Marchisio (U.S. 2015/0356373),  and further in view of Ishii (U.S. 7,986,344).
(Claim 2)
The combination of Iwasaki and Marchisio discloses substantially all of the elements of claim 1, except wherein the query specifies at least one of: a geographical location of the object and a time period during an image of the object was obtained.
(claims 1, 3).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include the query includes location and time information of images as taught by Ishii, for allow the user searches specified criteria.

(Claim 3)
The combination of Iwasaki, Marchisio, and Ishii discloses substantially all of the elements of claim 2, and further Marchisio discloses further comprising combining the generated image of the object with an additional data associated with the object; and generating a combined representation of the object including the generated image of the object and the additional data, (Image data  may be of variable nature such as simple stored images or more detailed information or " metadata" stored along with images such as image tags or other identifying data, paragraph [0059]).

(Claim 9)
The combination of Iwasaki and Marchisio discloses substantially all of the elements of claim 8, except wherein the query specifies at least one of: a geographical location of the object and a time period during an image of the object was obtained.
Ishii teaches the query includes location and time information of images and that were taken by the professional photographer, (claims 1, 3).


(Claim 10)
The combination of Iwasaki and Marchisio discloses substantially all of the elements of claim 9, and further Marchisio discloses wherein the operations further comprise combining the generated image of the object with an additional data associated with the object; and generating a combined representation of the object including the generated image of the object and the additional data, (Image data  may be of variable nature such as simple stored images or more detailed information or " metadata" stored along with images such as image tags or other identifying data, paragraph [0059]).

(Claim 16)
The combination of Iwasaki and Marchisio discloses substantially all of the elements of claim 15, except wherein the query specifies at least one of: a geographical location of the object and a time period during an image of the object was obtained.
Ishii teaches the query includes location and time information of images and that were taken by the professional photographer, (claims 1, 3).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include the 

(Claim 17)
The combination of Iwasaki and Marchisio discloses substantially all of the elements of claim 16, and further Marchisio discloses wherein the operations further comprise combining the generated image of the object with an additional data associated with the object; and generating a combined representation of the object including the generated image of the object and the additional data, (Image data  may be of variable nature such as simple stored images or more detailed information or " metadata" stored along with images such as image tags or other identifying data, paragraph [0059]).

Claim(s) 4, 11, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (U.S. 6,711,287), in view of Marchisio (U.S. 2015/0356373), further in view of Ishii (U.S. 7,986,344), in view of Philbin (U.S. 8,898,139) and, further in view of Hendrey (U.S. 2016/0217607).
(Claim 4)
The combination of Iwasaki, Marchisio and Ishii discloses substantially all of the elements of claim 2, except wherein the compressing further comprises encoding the raw image to generate one or more encoded values corresponding to the one or more features of the object; decoding the encoded raw image to generate one or more indexes.
 extracting the one or more image features from one or more query images; and storing the one or more image features in the dynamic index, (claim 4); determining a size of a dynamic index that includes uncompressed image descriptors for a dynamic number of images, (col. 1, lines 39-55).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include one or more image features from one or more query images, and storing the one or more image features in the dynamic index as taught by Philbin, for allow a user searching for objects contained in the query image, whilst simultaneously accepting new images which can be added to the index and retrieved from almost immediately.
Although Iwasaki, Marchisio, Ishii and Philbin disclose substantially all of the elements, Iwasaki, Marchisio, Ishii and Philbin fail to specifically disclose generating, using the one or more indexes, one or more polygons to represent a boundary of the object.
Hendrey teaches defines a view into the set of polygons and uses the horizontal and vertical indexes to determine intersections between borders of the clip rectangle and line segments, (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include using indexes and polygons to represent a boundary object as taught by Hendrey, for using indexes and polygons to create a boundary of the object.



The combination of Iwasaki, Marchisio and Ishii discloses substantially all of the elements of claim 9, except wherein the compressing further comprises encoding the raw image to generate one or more encoded values corresponding to the one or more features of the object; decoding the encoded raw image to generate one or more indexes.
Philbin discloses extracting the one or more image features from one or more query images; and storing the one or more image features in the dynamic index, (claim 4); determining a size of a dynamic index that includes uncompressed image descriptors for a dynamic number of images, (col. 1, lines 39-55).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include one or more image features from one or more query images, and storing the one or more image features in the dynamic index as taught by Philbin, for allow a user searching for objects contained in the query image, whilst simultaneously accepting new images which can be added to the index and retrieved from almost immediately.
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include a compression parameter based on the content of the image data including features descriptive of objects of interest as taught by Bernal, for allow a user adjust a compression parameter based on a selection of features descriptive of objects of interest to output compressed raw image data.

Hendrey teaches defines a view into the set of polygons and uses the horizontal and vertical indexes to determine intersections between borders of the clip rectangle and line segments, (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include using indexes and polygons to represent a boundary object as taught by Hendrey, for using indexes and polygons to create a boundary of the object.

(Claim 18)
The combination of Iwasaki and Marchisio and Ishii discloses substantially all of the elements of claim 16, except wherein the compressing further comprises encoding the raw image to generate one or more encoded values corresponding to the one or more features of the object; decoding the encoded raw image to generate one or more indexes.
Philbin discloses extracting the one or more image features from one or more query images; and storing the one or more image features in the dynamic index, (claim 4); determining a size of a dynamic index that includes uncompressed image descriptors for a dynamic number of images, (col. 1, lines 39-55).

Although The combination of Iwasaki, Marchisio, Ishii and Philbin disclose substantially all of the elements, Iwasaki, Marchisio, Ishii and Philbin fail to specifically disclose generating, using the one or more indexes, one or more polygons to represent a boundary of the object.
Hendrey teaches defines a view into the set of polygons and uses the horizontal and vertical indexes to determine intersections between borders of the clip rectangle and line segments, (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include using indexes and polygons to represent a boundary object as taught by Hendrey, for using indexes and polygons to create a boundary of the object.





Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (U.S. 6,711,287), in view of Marchisio (U.S. 2015/0356373), in view of Ishii (U.S. 7,986,344), in view of Philbin (U.S. 8,898,139), further in view of Hendrey (U.S. 2016/0217607), and further in view of Uchihama (U.S. 5,621,827).
(Claim 5)
The combination of The combination of Iwasaki, Marchisio, Ishii, Philbin and Hendrey discloses substantially all of the elements of claim 4, except wherein the generating the image of the object further comprises reconstructing the image of the object using the one or more generated polygons.
Uchihama teaches generating polygons according to an original object shape and reconstructing an image from the polygons, (col. 9, lines 48-53).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include generate polygons according to an original object shape and reconstructing an image as taught by Uchihama, for allow a user keep image quality, when generated polygons to reconstruct the image.

(Claim 12)
The combination of Iwasaki, Marchisio, Ishii, Philbin and Hendrey discloses substantially all of the elements of claim 11, except wherein the generating the image of the object further comprises reconstructing the image of the object using the one or more generated polygons.
(col. 9, lines 48-53).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include generate polygons according to an original object shape and reconstructing an image as taught by Uchihama, for allow a user keep image quality, when generated polygons to reconstruct the image.

(Claim 19)
The combination of Iwasaki, Marchisio, Ishii, Philbin and Hendrey discloses substantially all of the elements of claim 18, except wherein the generating the image of the object further comprises reconstructing the image of the object using the one or more generated polygons.
Uchihama teaches generating polygons according to an original object shape and reconstructing an image from the polygons, (col. 9, lines 48-53).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include generate polygons according to an original object shape and reconstructing an image as taught by Uchihama, for allow a user keep image quality, when generated polygons to reconstruct the image.


Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (U.S. 6,711,287), in view of Marchisio (U.S. 2015/0356373), in view of Ishii (U.S. 7,986,344), in view of Philbin (U.S. 8,898,139), further in view of Hendrey (U.S. 2016/0217607), and further in view of Zagelow (U.S. 2010/0082630).
(Claim 6)
The combination of Iwasaki, Marchisio, Ishii, Philbin and Hendrey discloses substantially all of the elements of claim 4, except further comprising storing the one or more indexes in an index table in a database system.
Zagelow teaches index is stored in the database in index tables, (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include stored index in index table as taught by Zagelow, for index maintain data in an index format that is different than the data format used by the database to store data.
 
(Claim 13)
The combination of Iwasaki, Marchisio, Ishii, Philbin and Hendrey discloses substantially all of the elements of claim 11, except wherein the operations further comprise storing the one or more indexes in an index table in a database system.
Zagelow teaches index is stored in the database in index tables, (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include stored 

 (Claim 20)
The combination of Iwasaki, Marchisio, Ishii, Philbin and Hendrey discloses substantially all of the elements of claim 18, except further comprising storing the one or more indexes in an index table in a database system.
Zagelow teaches index is stored in the database in index tables, (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include stored index in index table as taught by Zagelow, for index maintain data in an index format that is different than the data format used by the database to store data.

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (U.S. 6,711,287), in view of Marchisio (U.S. 2015/0356373), in view of Ishii (U.S. 7,986,344), further in view of Philbin (U.S. 8,898,139), further in view of Hendrey (U.S. 2016/0217607), further in view of Uchihama (U.S. 5,621,827), and further in view of Zagelow (U.S. 2010/0082630). 
(Claim 7)
The combination Iwasaki, Marchisio, Ishii, Philbin, Hendrey and Uchihama disclose substantially all of the elements of claim 5, and further Philbin discloses further comprise receiving another raw image of the object; and updating the index table based (the dynamic index may be configured to accept new images such that the number of images in the dynamic index changes, col. 8, lines 24-44).
 Although Iwasaki, Marchisio, Ishii, Philbin, Hendrey and Uchihama disclose substantially all of the elements, Iwasaki, Marchisio, Ishii, Philbin, Hendrey and Uchihama fail to specifically disclose index table.
Zagelow teaches if one or more additional copies of an index are maintained at additional locations, the database manager to update the index table, (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki's system to include update index table if additional copies are detected as taught by Zagelow, for update index table if additional copies are detected.
 
(Claim 14)
The combination of Iwasaki, Marchisio, Ishii, Philbin, Hendrey and Uchihama discloses substantially all of the elements of claim 12, and further Philbin discloses wherein the operations further comprise receiving another raw image of the object; and updating the index table based on the received another raw image, (the dynamic index may be configured to accept new images such that the number of images in the dynamic index changes, col. 8, lines 24-44).
 Although Iwasaki, Marchisio, Ishii, Philbin, Hendrey and Uchihama disclose substantially all of the elements, Iwasaki, Marchisio, Ishii, Philbin, Hendrey and Uchihama fail to specifically disclose index table.
(paragraph [0021]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Iwasaki 's system to include update index table if additional copies are detected as taught by Zagelow, for update index table if additional copies are detected.

Response to the Arguments
Applicant’s arguments filled on 10/07/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 102 on Remarks page(s) 7-9.	
	The Examiner response: In response to Applicant's argument of 35 U.S.C. 102 on Remarks page(s) 7-9 on remarks filed 10/07/2021, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) that necessitate new ground of rejection as address above by Iwasaki (U.S. 6,711,287), in view of Marchisio (U.S. 2015/0356373). 

Claims Rejection 35 U.S. C. 103 on Remarks page(s) 9-11.	
	The Examiner response: In response to Applicant's argument of 35 U.S.C. 103 on Remarks page(s) 9-11 on remarks filed 10/07/2021, the examiner respectfully disagrees. It is noted that Applicant added new limitations in claim(s) 1, 8, and 15 that necessitate new ground of rejection as address above by Iwasaki (U.S. 6,711,287), in view of Marchisio (U.S. 2015/0356373). 


Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152


01/15/2022